UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 28, 2013 LIBERTY STAR URANIUM & METALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50071 90-0175540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5610 E. Sutler Lane, Tucson, Arizona 85712 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code 520-731-8786 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 28, 2013, Larry Liang resigned as the president and a director of our company.On the same date, we appointed James Briscoe as president of our company until a replacement is named. Mr. Briscoe is currently our chief executive officer and a director of our company. Mr. Briscoe is a Registered Professional Geologist in the states of Arizona and California.From 1996 to April 2005, Mr. Briscoe was the vice president of exploration, and chairman of the board of JABA Exploration Inc., a TSX Venture Exchange Canadian public company. Mr. Briscoe was also the president, chief executive officer and a geologist of JABA (US) Inc. and president of Compania Minera JABA, S.A. de C.V. in Mexico. Compania Minera JABA, S.A. de C.V. is no longer active and is in the process of dissolution. Family Relationships No family relationships exist between any of our directors or executive officers. Certain Related Transactions and Relationships Except for his employment as CEO, we have not been party to any transaction with Mr. Briscoe on since the beginning of our last fiscal year, or any currently proposed transaction with Mr. Briscoe in which we were or will be a participant and where the amount involved exceeds $120,000, and in which Mr. Briscoe had or will have a direct or indirect material interest. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIBERTY STAR URANIUM & METALS CORP. By:/s/ James Briscoe James Briscoe, President, CEO and Director Date:August 30, 2013 3
